NOTE: This order is nonprecedential.

Uﬂniteh étateﬁ Qtnurt at Qppealﬁ
for the erheral Qtirtutt

ACORDA THERAPEUTICS IN C.,
Plaintiff-Appellant, '

V.

APOTEX INC. AND APOTEX CORR,
Defendants-Appellees.

2012-1019 -

Appeal from the United States District Court for the
District of New Jersey in case no. 07-CV—4937, Chief
Judge Garrett E. Brown, Jr.

ON MOTION

ORDER

Acorda Therapeutics, Inc. moves for a 30-day exten-

sion of time, until January 11, 2012, to ﬁle its initial
brief.

Upon consideration thereof,

IT Is ORDERED THAT:

 

ACORDA THERAPEUTICS V. APOTEX 2

The motion is granted.

FOR THE COURT

 0 8  ls/ Jan Herbal}:
Date Jan Horbaly

Clerk

cc: James B. Monroe, Esq.
Kevin M. Nelson, Esq.

321

F
9.3. couaT gig!)me FOR
THE FEDERAL cmcurr

DEC 0 8 2011

JAN mam
pm